Mount, J.
(dissenting)—It seems clear to me that Rem. & Bal. Code, § 7150 (P. C. 329 § 1), fixes the ages at which persons are capable of contracting marriage. This section necessarily implies that persons under the ages therein mentioned are incapable of entering into a marriage contract. Section 7162 (P. C. 329 § 3) emphasizes this construction, for it says:
“When either party to a marriage shall be incapable of consenting thereto, for want of legal age . . . such marriage is voidable, but only at the suit of the party laboring under the disability . . .”
These sections clearly modify the common law rule and make it plain that a marriage entered into by persons under these ,ages may be avoided. The trial court, therefore, was right in entering the judgment which was entered, and in my opinion the same should be affirmed. I therefore dissent.